 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
BARNHILL AND HUNT, ) CASENO. 1:16 CV 3012
) 1:17 CV 0815
Plaintiffs, )
)
V. ) JUDGE DONALD C. NUGENT
)
RENAISSANCE HOME HEALTH CARE, _)
INC., et al., ) MEMORANDUM OPINION
) AND ORDER
Defendants. )
)

Before the Court is Defendants Renaissance Home Health Care Inc. (“Renaissance”) and
Patricia Eady’s (“Ms. Eady”) Motion for Relief from Judgment. The Defendants seek relief from
a Default Judgment in the amount of $233,650.26, which resolved both Case No. 1:16 CV 3012
and 1:17 CV 815. (ECF #59 (16 CV 3012); ECF #53 (17 CV 815)). Defendants bring their
motion under Fed. R. Civ. Pro. 60(b)(1) and 60(b)(6). (ECF # 54 (17CV 815)). Having reviewed
the arguments and evidence submitted by both parties, as well as the applicable law, the Court

finds that Defendants’ motion should be DENIED.

 
 

PROCEDURAL HISTORY

The Complaints in this case were filed on December 12, 2016 and April 17, 2017.
Summons were served to all Defendants at the following address: 5311 Northfield Rd., #212,
Bedford Heights, OH 44146. Ms. Eady is identified as the statutory agent for Renaissance, and
she signed the certified mail receipts for all three summons in Case No. 16 CV 3012. Mickie
Gatson signed the receipt for Renaissance’s summons in Case No. 17 CV 815. Renaissance and
Ms. Eady filed Answers to their respective Complaints. The Defendants were both represented
by the same counsel until March of 2018 when counsel was permitted to withdraw. Part of the
reason for counsel’s withdrawal was that the Defendants had not been responding to telephone
calls, emails, or texts from counsel. Evidence submitted by the Plaintiffs shows that the
withdrawn counsel provided Renaissance with a copy of its motion to withdraw prior to filing it,
and, on March 29, 2018, mailed to Defendant Renaissance, by regular and certified mail, a copy
of the Court’s minutes showing that counsel had withdrawn, setting a new status date, and
informing the Defendants that they needed to obtain counsel and appear at the next status.
Mickie Gatson signed the certified mail receipt on behalf of Renaissance. (ECF # 55, Ex. 1 (17
CV 815)). There is no evidence that a separate copy was sent directly to Ms. Eady. Defendants
did not appear at the next status.

Following Defendants’ failure to appear at the April status conference, Plaintiffs filed an
application for Entry of Default, and the Clerk of Courts entered default dated May 29, 2018.
(ECF # 53, 53 (16 CV 3012); ECF #47, 48 (17 CV 815)). Plaintiffs then filed a Motion for
Default Judgment, along with a Notice of Proof of Service of Motion for Default Judgment on

Defendants. (ECF #56, 57(16 CV 3012); ECF #50, 51 (17 CV 815)). The Notice of Service

-2-

 
 

included receipts for certified mail delivery to each Defendant. All of the receipts were signed by
Mickie Gatson, and received at the same address that had been used for the Complaint summons.
The Court sent a copy of a Notice of rescheduled Default Hearing to Renaissance, in care of
Patricia Eady as the statutory agent. There is no indication that a separate notice was sent to Ms.
Eady in her individual capacity. No Defendants appeared at the hearing. This Court granted a
default judgment against the Defendants on August 8, 2018 for their willful failure to abide by
the Court’s discovery orders, for failure to participate in the proceedings, and, in the case of
Renaissance, for failure to obtain and appear by counsel. (ECF #59 (16 CV 3012); ECF #53 (17
CV 815)). On August 10, 2018, a copy of the Order grant the Motion for default judgment was
mailed either to Renaissance, in care of Ms. Eady as the statutory agent (see, ECF entry dated
8/10/18, Case No. 17 CV 815), or separately to Renaissance and Ms. Eady (individually) (see,
ECF entry dated 8/10/18, Case No. 16 CV 3012). Over eight months later, Defendants filed their

Motion to set aside the default judgment.

ANALYSIS
A Rule 60(b) motion may be granted for (1) mistake, inadvertence, surprise or excusable
neglect; (2) newly discovered evidence which by due diligence could not have been discovered in
time to move for a new trial under Rule 59(b); (3) fraud, misrepresentation, or other misconduct
of an adverse party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
discharged, or a prior judgment upon which it is based has been reversed or otherwise vacated, or
it is no longer equitable that the judgment should have prospective application; or (6) any other

reason justifying relief from the operation of the judgment. Fed. R. Civ. Pro.. 60(b). In this case

-3-

 
 

Defendants rely on grounds (1) and (6), claiming that they were not aware that their counsel had
withdrawn, were not aware of the motion for default, and did not appreciate the fact they were
required to appear and address these issues as they arose. Defendants have offered no evidence
to support their claims. The only support provided for the claim that the Defendants were
unaware of their obligation to participate in the case is the unsigned Declaration of Patricia Eady,
stating that she was “unaware of and did not appreciate the significance of” the relevant filings,
and alleging that she “did not personally receive service of the Marginal Entry Order filed March
19, 2018, the Motion for Default Judgment filed July 31, 2018, or the Order granting Default
Judgment filed August 8, 2018.” (ECF #54, Attach. 1 (17 CV 815)). This unsigned declaration
has no evidentiary value. See, e.g., Wiingz & Thingz 1 v. Penn-Star Ins. Co., 5;47 F. App’x 766,
767 (6" Cir. 2013); Sfakianos v. Shelby Cnty. Gov't, 481 F. App’x 244, 245 (6" Cir.
2012)(affirming district court judgment discarding unsigned, unsworn affidavits and denying
plaintiffs post-judgment attempt to cure these deficiencies); see also, 28 U.S.C. § 1746.

Plaintiffs, however, have submitted evidence that shows Renaissance had notice of its
counsel’s withdrawal; the Court’s order requiring it to obtain new counsel; the date of the missed
April status conference; the filing of the motion for default judgment; and, the date of the default
hearing. Despite having notice of all of these events, Renaissance failed to appear in any fashion
from March 19, 2018, when its original counsel withdrew until April 24, 2019, more than eight
months after the default judgment entry had been entered. There is no contradictory evidence to
support Renaissance’s claim that it was unaware of the proceedings.

Plaintiffs also provided evidence to show that they sent Notice of Proof of Service of

Motion for Default Judgment to Ms. Eady by certified mail, and that it was accepted on her

-4.

 
 

 

behalf by Mickie Gatson. (ECF #56, 57(16 CV 3012); ECF #50, 51 (17 CV 815)). Further, the
Court’s docket shows that the notices of the Default Hearing and the Default Judgment that were
sent to Renaissance were addressed to Renaissance in care of Patricia Eady as the statutory agent
for the company. Ms. Eady has provided no actual evidence that would support the contention
that she was unaware of the relevant proceedings, either directly or through her connection to
Renaissance.

Therefore, Defendants have not provided any evidence of mistake, excusable neglect, or
any other circumstance that would satisfy the requirements of 60(b)(6) or otherwise justify relief
from the default judgment. The evidence that was presented shows that Defendants either were,
or should have been aware, of the proceedings, and that they consciously chose not to participate
in any further defense of the case following the withdrawal of their original counsel. The Default
Judgment against the Defendants in the amount of $233,650.26 was proper and it shall stand.

(ECF #59 (16 CV 3012); ECF #53 (17 CV 815)). IT IS SO ORDERED.

  

 

Donald oF Nugent
United States District Alase

(") )

(;
Date: JC

o

A

 

+
eo
- Ss

if 4
wu id
\ \ “Vv
7

 
